UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Carter’s, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of class of securities) (CUSIP number) Sharlyn C. Heslam Berkshire Partners LLC 200 Clarendon St., 35th Floor Boston, MA 02116 (617) 227-0050 (Name, address and telephone number of person authorized to receive notices and communications) June 6, 2011 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [ ]. Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, seethe Notes ). CUSIP No.146229109 13D Page 2 1. NAME OF REPORTING PERSON:Berkshire Fund VII, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 5,399,436 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 5,399,436 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 5,399,436 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 9.4% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 3 1. NAME OF REPORTING PERSON:Berkshire Fund VII-A, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 1,009,440 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 1,009,440 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,009,440 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 1.8% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 4 1. NAME OF REPORTING PERSON:Berkshire Investors IV LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 105,275 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 105,275 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 105,275 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 0.2% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 5 1. NAME OF REPORTING PERSON:Berkshire Investors III LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Massachusetts NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 53,599 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 53,599 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 53,599 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 0.1% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 6 1. NAME OF REPORTING PERSON:Stockbridge Fund, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 759,995 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 759,995 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 759,995 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 1.3% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 7 1. NAME OF REPORTING PERSON:Stockbridge Absolute Return Fund, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 6,944 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 6,944 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,944 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): less than 0.1% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 8 1. NAME OF REPORTING PERSON:Stockbridge Partners LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 0 8. SHARED VOTING POWER: 263,329 (see Item 5) 9. SOLE DISPOSITIVE POWER: 263,329 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 263,329 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 0.5% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 9 1. NAME OF REPORTING PERSON:Berkshire Partners LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Massachusetts NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 22,682 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 22,682 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 22,682 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): less than 0.1% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 10 1. NAME OF REPORTING PERSON:Stockbridge Fund M, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 75,282 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 75,282 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 75,282 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 0.1% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. CUSIP No.146229109 13D Page 11 1. NAME OF REPORTING PERSON:Stockbridge Master Fund (OS), L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 27,300 (see Item 5) 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 27,300 (see Item 5) SHARED DISPOSITIVE POWER: 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 27,300 (see Item 5) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): less than 0.1% (see Item 5)* TYPE OF REPORTING PERSON: PN * Percentage calculation is based on the number of shares of Common Stock outstanding as of April 29, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended April 2, 2011. This Amendment No. 1 (“Amendment No.1”) amends the Schedule 13D first filed with the U.S. Securities and Exchange Commission on May 24, 2011 (the “Schedule 13D”), and is filed by Berkshire Fund VII, L.P. (“Fund VII”), Berkshire Fund VII-A, L.P. (“Fund VII-A”), Berkshire Investors IV LLC (“Investors IV”), Berkshire Investors III LLC (“Investors III”), Stockbridge Fund, L.P. (f/k/a Stockbridge Special Situations Fund, L.P.) (“SF”), Stockbridge Absolute Return Fund, L.P. (“SARF”), Stockbridge Partners LLC (“SP”), Berkshire Partners LLC (“BP”), Stockbridge Fund M, L.P. (“SFM”), and Stockbridge Master Fund (OS), L.P. (“SOS”) (each a “Reporting Person” and collectively the “Reporting Persons”), with respect to the common stock, par value $0.01 per share (the “Common Stock”), of Carter’s, Inc. (the “Company” or the “Issuer”).Unless otherwise indicated, all capitalized terms used and not defined herein have the respective meanings assigned to them in the Schedule 13D. Item 2. Identity and Background Item 2 is supplemented as follows: SOS became a Reporting Person on June 6, 2011.Stockbridge Associates LLC, a Delaware limited liability company (“SA”), is the general partner of SOS.The address of the principal executive offices and principal business of SOS is 200 Clarendon Street, 35th Floor, Boston, Massachusetts 02116.The principal business of SOS is to make investments in, buy, sell, hold, pledge and assign securities.The principal business of SA is to act as general partner of SF, SFM, SARF, SOS and certain other funds.The principal business of SP is to act as investment manager of SF, SFM, SARF, SOS and certain other funds or managed accounts.Other information required by Item 2 of Schedule 13D with respect to SA, SP and the Berkshire Principals has been disclosed previously. During the last five years, neither SOS, its general partner, nor the Berkshire Principals (i) has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and, as a result of such proceeding, was or is subject to a judgment, decree, or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. SOS is organized under the laws of the State of Delaware. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is supplemented as follows: The ultimate source of funds for the acquisition of the Common Stock by SOS was and is capital contributions of its partners or investment proceeds thereof. 12 Item 5. Interests in the Securities of the Issuer. Item 5 is supplemented as follows: (a) and (b) The responses of the Reporting Persons to Rows (7) through (13) of the cover pages of thisAmendment No.1are incorporated herein by reference.As of June 9, 2011, the Reporting Persons beneficially owned in the aggregate 7,723,282 shares of Common Stock, representing approximately 13.4% of the shares of Common Stock outstanding (based on the number of shares outstanding as of April 29, 2011, being 57,761,103 shares of Common Stock, as reported in the Issuer’s Form 10-Q for the quarterly period ended April 2, 2011). As the sole general partner of Fund VII and Fund VII-A, 7BA may be deemed to beneficially own the shares of Common Stock held by Fund VII and Fund VII-A.However, 7BA disclaims beneficial ownership of such shares of Common Stock, and the filing of the Schedule 13D and this Amendment No. 1 shall not be construed as an admission that 7BA is, for the purpose of Section 13(d) of the Act (or any other purpose), the beneficial owner of such shares held by Fund VII and Fund VII-A.As the sole general partner of SF, SARF, SFM and SOS, SA may be deemed to beneficially own shares of Common Stock held by SF, SARF, SFM and SOS.However, SA disclaims beneficial ownership of such shares of Common Stock, and the filing of the Schedule 13D and this Amendment No. 1 shall not be construed as an admission that SA is, for the purpose of Section 13(d) of the Act (or any other purpose), the beneficial owner of such shares held by SF, SARF, SFM and SOS. By virtue of their positions as managing members of 7BA, Investors IV, Investors III, SA and BP, the Berkshire Principals may be deemed to possess indirect beneficial ownership of the shares of Common Stock beneficially owned by Fund VII, Fund VII-A, Investors IV, Investors III, SF, SARF, SFM, SOS and SP. However, none of the Berkshire Principals, acting alone, has voting or investment power with respect to shares beneficially owned by Fund VII, Fund VII-A, Investors IV, Investors III, SF, SARF, SFM, SOS and SP, and, as a result, each Berkshire Principal disclaims beneficial ownership of such shares of Common Stock. As of June 9, 2011, three of the Berkshire Principals beneficially own shares of Common Stock.Specifically, Bradley M. Bloom has sole voting and dispositive power with respect to 150,004 shares of Common Stock, representing approximately 0.2% of the shares of Common Stock outstanding, Christopher J. Hadley has sole voting and dispositive power with respect to 6,560 shares of Common Stock, representing less than 0.1% of the shares of Common Stock outstanding, and Michael C. Ascione has shared voting and dispositive power with respect to 7,918 shares of Common Stock, representing less than 0.1% of the shares of Common Stock outstanding. 13 (c)Since May 24, 2011 (the date of the most recent filing of Schedule 13D), the following transactions were effected: Reporting Person Date (M/D/Y) Transaction Number of Shares of Common Stock* Price per Share* Price Range* SF 6/6/2011 Purchase SOS 6/6/2011 Purchase *The number of securities reported represents an aggregate number of shares executed by a broker-dealer in multiple open market transactions over a range of prices.The price per share reported represents the weighted average price (without regard to brokerage commissions).The applicable Reporting Person undertakes to provide the staff of the SEC upon request, the number of shares executed by such Reporting Person at each separate price within the range. Except as disclosed in Item 5(c) of this Amendment No.1, none of the Reporting Persons, 7BA, SA, or, to their knowledge, any of their respective executive officers, directors, general partners, or managing members, as applicable, and none of the Berkshire Principals has effected a transaction in Common Stock since May 24, 2011 (the date of the most recent filing of Schedule 13D). (d)The responses of the Reporting Persons to Item 2 and Item 5(a) and (b) of thisAmendment No.1are incorporated herein by reference.Under certain circumstances, partners, members or managed accounts of a Reporting Person, as the case may be, could have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, shares of Common Stock owned by such Reporting Person. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 5 is supplemented as follows: A copy of the Joint Filing Agreement among the Reporting Persons is attached as Exhibit 1 hereto. Item 7. Material to be Filed as Exhibits. Exhibit No. Description 1 Joint Filing Agreement among Reporting Persons 14 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 9, 2011 BERKSHIRE FUND VII, L.P. By: Seventh Berkshire Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director BERKSHIRE FUND VII-A, L.P. By: Seventh Berkshire Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director BERKSHIRE INVESTORS IV LLC By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director BERKSHIRE INVESTORS III LLC By: Seventh Berkshire Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE FUND, L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director 15 STOCKBRIDGE ABSOLUTE RETURN FUND, L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE PARTNERS LLC By: Berkshire Partners LLC, its sole managing member By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director BERKSHIRE PARTNERS LLC By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE FUND M, L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE MASTER FUND (OS), L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director 16 Exhibit Index Exhibit No. Description 1 Joint Filing Agreement among Reporting Persons 17
